Order entered December 29, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00920-CV

                        J.R., A JUVENILE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 305th Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. JD-20-00313-X

                                      ORDER

      Before the Court is appellee’s December 28, 2020 unopposed motion for an

extension of time to file its brief on the merits. We GRANT the motion and

extend the time to January 8, 2021.


                                            /s/   KEN MOLBERG
                                                  JUSTICE